Exhibit 10.1

PRIVILEGED AND CONFIDENTIAL

February 3, 2010

TECO Energy, Inc. (the “Company”) considers it essential to the best interests
of its stockholders to foster the continuous employment of key management
personnel. In this connection, the Board of Directors of the Company (the
“Board”) recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control may exist and that such possibility, and
the uncertainty and questions which it may raise among management, may result in
the departure or distraction of key management personnel to the detriment of the
Company and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company.

In order to induce you to remain in the employ of the Company and in
consideration of your agreement set forth in Subsection 2(iii) hereof, the
Company agrees that you shall receive the severance benefits set forth in this
letter agreement (the “Agreement”) in the event your employment with the Company
is terminated subsequent to a “change in control of the Company” (as defined in
Section 2(i) hereof) (or is deemed to be terminated subsequent to a change in
control of the Company in accordance with the second sentence of Section 3
hereof) under the circumstances described below. This Agreement amends and
restates the letter agreement dated November 1, 2007 between you and the Company
(the “Prior Agreement”).

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through June 30, 2012; provided, however, that commencing on
July 1, 2011 and each July 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than
March 31 of such year, the Company shall have given notice that it does not wish
to extend this Agreement (provided that no such notice may be given during the
pendency of or within two years following a potential change in control of the
Company, as defined in Section 2(ii) hereof); provided, further, if a change in
control of the Company shall have occurred during the original or extended term
of this Agreement, this Agreement shall continue in effect for a period of
thirty-six (36) months beyond the month in which such change in control
occurred.

2. Change in Control; Potential Change in Control. (i) Except as provided in the
second sentence of Section 3 hereof, no benefits shall be payable hereunder
unless there shall have been a change in control of the Company, as set forth
below. For purposes of this Agreement, a “change in control of the Company”
shall mean a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Company is in fact required to comply therewith; provided, that, without
limitation, such a change in control shall be deemed to have occurred if:

(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;



--------------------------------------------------------------------------------

(B) the following individuals cease to constitute a majority of the number of
directors then serving: individuals who on the date hereof constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose election by the Board or nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date hereof or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(C) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(i) a merger or consolidation resulting in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires 30% or more of the combined voting
power of the Company’s then outstanding securities; or

(D) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets.

(ii) For purposes of this Agreement, a “potential change in control of the
Company” shall be deemed to have occurred if:

(A) the Company enters into an agreement, the consummation of which would result
in the occurrence of a change in control of the Company;

 

Page 2



--------------------------------------------------------------------------------

(B) any person (as hereinabove defined), including the Company, publicly
announces an intention to take or consider taking actions which if consummated
would constitute a change in control of the Company;

(C) any person (as hereinabove defined), other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (a) is or becomes the beneficial owner, (b) discloses directly or
indirectly to the Company or publicly a plan or intention to become the
beneficial owner, or (c) makes a filing under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, with respect to securities to become the
beneficial owner, directly or indirectly, of securities representing 9.9% or
more of the combined voting power of the outstanding voting securities of the
Company; or

(D) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential change in control of the Company has occurred.

(iii) You agree that, subject to the terms and conditions of this Agreement, in
the event of a potential change in control of the Company during the term of
this Agreement (as determined under Section 1 hereof), you will remain in the
employ of the Company until the earliest of (a) a date which is one (1) year
from the occurrence of such potential change in control of the Company, (b) the
termination by you of your employment after you attain “normal retirement age”
under the provisions of the TECO Energy Group Retirement Plan or any successor
thereto (the “Retirement Plan”) or by reason of death or Disability as defined
in Section 3(i), or (c) the date of the occurrence of a change in control of the
Company.

3. Termination Following Change in Control. If your employment is terminated
following a change in control of the Company and during the term of this
Agreement, other than (A) by the Company for Cause, (B) by reason of death or
Disability, or (C) by you without Good Reason, then the Company shall pay you
the amounts, and provide you the benefits, described in Section 4(iii) hereof.
For purposes of this Agreement, your employment shall be deemed to have been
terminated following a change in control of the Company by the Company without
Cause or by you with Good Reason, if (i) your employment is terminated by the
Company without Cause prior to a change in control of the Company (whether or
not such a change in control ever occurs) and such termination was at the
request or direction of a “person” (as hereinabove defined) who has entered into
an agreement with the Company the consummation of which would constitute a
change in control of the Company, (ii) you terminate your employment for Good
Reason prior to a change in control of the Company (whether or not such a change
in control ever occurs) and the circumstance or event which constitutes Good
Reason occurs at the request or direction of such person, or (iii) your
employment is terminated by the Company without Cause or by you for Good Reason
and such termination or the circumstance or event which constitutes Good Reason
is otherwise in connection with or in anticipation of a change in control of the
Company (whether or not such a change in

 

Page 3



--------------------------------------------------------------------------------

control ever occurs). Notwithstanding anything in this Agreement to the
contrary, you shall not be entitled to the benefits provided in Section 4 hereof
unless you have incurred a “separation from service” under Section 409A of the
Code.

(i) Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with the Company for six (6) consecutive months, and within thirty
(30) days after written notice of termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for “Disability”.

(ii) Cause. Termination by the Company of your employment for “Cause” shall mean
termination upon (A) the willful and continued failure by you to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination by you for
Good Reason, as defined in Subsections 3(iv) and 3(iii), respectively) after a
written demand for substantial performance is delivered to you by the Board,
which demand specifically identifies the manner in which the Board believes that
you have not substantially performed your duties, or (B) the willful engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this Subsection, no act, or failure to
act, on your part shall be deemed “willful” unless done, or omitted to be done,
by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth above in this Subsection and
specifying the particulars thereof in detail.

(iii) Good Reason. “Good Reason” for termination by you of your employment shall
mean the occurrence (without your express written consent) after any change in
control of the Company, or prior to a change in control of the Company under the
circumstances described in the second sentence of Section 3 hereof (treating all
references in paragraphs (A) through (H) below to a “change in control of the
Company” as references to a “potential change in control of the Company”), of
any one of the following acts by the Company, or failures by the Company to act:

(A) the assignment to you of any duties inconsistent (except in the nature of a
promotion) with the position in the Company that you held immediately prior to
the change in control of the Company or a substantial adverse alteration in the
nature or status of your position or responsibilities or the conditions of your
employment from those in effect immediately prior to the change in control of
the Company;

 

Page 4



--------------------------------------------------------------------------------

(B) a reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time to time;

(C) the Company’s requiring you to be based more than fifty (50) miles from the
Company’s offices at which you were principally employed immediately prior to
the date of the change in control of the Company except for required travel on
the Company’s business to an extent substantially consistent with your present
business travel obligations;

(D) the failure by the Company to pay to you any portion of your current
compensation or compensation under any deferred compensation program of the
Company, within seven (7) days of the date such compensation is due;

(E) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participate immediately prior to the change in
control of the Company unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of your participation
relative to other participants, than existed at the time of the change in
control;

(F) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s
pension, life insurance, medical, health and accident, or disability plans in
which you were participating at the time of the change in control of the
Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive you of any material
fringe benefit enjoyed by you at the time of the change in control of the
Company, or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of your years of service
with the Company in accordance with the Company’s normal vacation policy in
effect at the time of the change in control of the Company;

(G) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 6 hereof; or

(H) any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection (iv) below
(and, if applicable, the requirements of Subsection (ii) above), which purported
termination shall not be effective for purposes of this Agreement.

 

Page 5



--------------------------------------------------------------------------------

Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

(iv) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 7 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

(v) Date of Termination, Etc. “Date of Termination” shall mean (A) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to Subsection (ii) or (iii) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to Subsection
(ii) above shall not be less than thirty (30) days, and in the case of a
termination pursuant to Subsection (iii) above shall not be less than fifteen
(15) nor more than sixty (60) days, respectively, from the date such Notice of
Termination is given); provided that if within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this proviso), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties or by a
binding arbitration award; and provided further that the Date of Termination
shall be extended by a notice of dispute given by you only if such notice is
given in good faith and you pursue the resolution of such dispute with
reasonable diligence. Notwithstanding the pendency of any such dispute, the
Company will continue to pay you your full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, base
salary) and continue you as a participant in all compensation, benefit and
insurance plans in which you were participating when the notice giving rise to
the dispute was given, until the dispute is finally resolved in accordance with
this Subsection. Amounts paid under this Subsection are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement. Notwithstanding anything in this
Agreement to the contrary, you shall not be entitled to the benefits provided in
Section 4 hereof unless you have incurred a “separation from service” under Code
Section 409A.

 

Page 6



--------------------------------------------------------------------------------

4. Compensation Upon Termination or During Disability. Following a change in
control of the Company, as defined by Subsection 2(i), or prior to a change in
control of the Company under the circumstances described in the second sentence
of Section 3 hereof, upon termination of your employment or during a period of
disability you shall be entitled to the following benefits:

(i) During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all compensation payable to you under the
Company’s disability plan or program or other similar plan during such period,
until this Agreement is terminated pursuant to Section 3(i) hereof. Thereafter,
or in the event your employment shall be terminated by reason of your death,
your benefits shall be determined under the Company’s retirement, insurance and
other compensation programs then in effect in accordance with the terms of such
programs.

(ii) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, the Company shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to you under this Agreement.

(iii) If your employment by the Company terminates in a manner entitling you to
benefits under this Section pursuant to Section 3 hereof, then you shall be
entitled to the benefits provided below:

(A) the Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due, except as otherwise provided
below;

(B) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay as severance pay to you a lump sum
severance payment (together with the payments provided in paragraphs (C) and
(D) below, the “Severance Payments”) equal to three (3) times the sum of (1) the
greater of (a) your annual rate of base salary in effect on the Date of
Termination or (b) your annual rate of base salary in effect immediately prior
to the change in control of the Company and (2) your highest annual incentive
target award in effect at any time during the 36 months prior to the Date of
Termination;

(C) for a thirty-six (36) month period after such termination, the Company shall
arrange to provide you with life, disability, accident and health insurance
benefits substantially similar to those which you are receiving immediately
prior to the Notice of Termination. Benefits otherwise receivable by you
pursuant to this Subsection 4(iii)(D) shall be reduced to the extent comparable
benefits are actually received by you from a subsequent employer during the
thirty-six (36) month period following your termination, and any such benefits
actually received by you shall be reported to the Company. The period during
which benefits are provided under this Section shall satisfy the Company’s
obligations to provide continuation coverage under Section 4980B of the Code;
and

 

Page 7



--------------------------------------------------------------------------------

(D) in addition to the retirement benefits to which you are entitled under the
Retirement Plan, any supplemental retirement or excess benefit plan maintained
by TECO or any of its subsidiaries or any successor plans thereto (hereinafter
collectively referred to as the “Pension Plans”), the Company shall pay you in
cash a lump sum equal to the excess of (a) the actuarial equivalent (computed at
your date of termination) of the retirement pension (taking into account any
early retirement subsidies and post-retirement surviving spouse benefits
associated therewith and determined as an annuity payable in the normal form
under the Pension Plans commencing at your normal retirement age under the
Retirement Plan or any earlier date, but in no event earlier than the third
anniversary of the Date of Termination, whichever annuity the actuarial
equivalent of which is greatest) which you would have accrued under the terms of
the Pension Plans (without regard to the limitations imposed by
Section 401(a)(17) of the Code, or any amendment to the Pension Plans made
subsequent to a change in control of the Company and on or prior to the Date of
Termination, which amendment adversely affects in any manner the computation of
retirement benefits thereunder), determined as if you were fully vested
thereunder and had continued to be a participant in each of the Pension Plans
for thirty-six (36) additional months and as if you had accumulated thirty-six
(36) additional months of compensation (for purposes of determining your pension
benefits thereunder), each in an amount equal to the sum of the amounts
determined under clauses (1) and (2) of Section 4(iii)(B) hereof over (b) the
actuarial equivalent (computed at your date of termination) of the vested
retirement pension (taking into account any early retirement subsidies and
post-retirement surviving spouse benefits associated therewith and determined as
an annuity payable in the normal form under the Pension Plans commencing at your
normal retirement age under the Retirement Plan or any earlier date, but in no
event earlier than the Date of Termination, whichever annuity the actuarial
equivalent of which is greatest) which you had then accrued pursuant to the
provisions of the Pension Plans. For purposes of this Subsection, “actuarial
equivalent” shall be determined using the same actuarial assumptions utilized in
determining the amount of alternate forms of benefits under the Retirement Plan
immediately prior to the change in control of the Company.

(iv) Except as otherwise specifically provided in paragraph (C) hereof, the
payments provided for in Subsection (iii) shall be made not later than the fifth
day following the Date of Termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to you on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments and shall pay the remainder of
such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you payable on the fifth day after demand therefor by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code). Notwithstanding anything in this

 

Page 8



--------------------------------------------------------------------------------

Agreement to the contrary, to the extent required by Section 409A of the Code,
payment of the amounts payable under this Agreement shall commence no earlier
than the earlier of (i) the first day of the first month commencing at least six
(6) months following your separation from service with the Company (within the
meaning of Section 409A) or (ii) your date of death. Any amount the payment of
which is delayed by application of the preceding sentence shall be paid as soon
as possible following the expiration of such six month period and shall be paid
with interest (at an interest rate equal to the rate used to calculate actuarial
equivalence in the Pension Plans) from the date on which such amount would
otherwise have been paid but for the application of the preceding sentence to
the date such amount is actually paid. To the extent you are terminated
(i) following a change in control of the Company but prior to a change in
ownership or control of the Company within the meaning of Section 409A of the
Code or (ii) prior to a change in control of the Company in a manner described
in the second sentence of Section 3, to the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts payable to
you hereunder, to the extent not in excess of the amount that you would have
received under any other pre-change in control severance plan or arrangement
with the Company had such plan or arrangement been applicable, shall be paid at
the time and in the manner provided by such plan or arrangement and the
remainder shall be paid to you in accordance with the provisions of this
Section 4;

(v) You shall not be required to mitigate the amount of any payment provided for
in this Section 4 by seeking other employment or otherwise, nor, except as
specifically provided in Sections 4(iii)(C) above, shall the amount of any
payment or benefit provided for in this Section 4 be reduced by any compensation
earned by you as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by you to the Company,
or otherwise; and

(vi) the Company shall also pay to you all legal fees and expenses incurred by
you as a result of or in connection with such termination, including all such
fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement (other than any such fees or expenses incurred in connection with
any such claim which is determined by arbitration, in accordance with Section 11
of this Agreement, to be frivolous) or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of your written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require;
provided, however, that in no event shall any such payments be made later than
the last day of your taxable year following the taxable year in which the fee or
expense was incurred.

5. Limit on Severance Payments. In the event that (i) any payment or benefit
received or to be received by you in connection with a change in control of the
Company or the termination of

 

Page 9



--------------------------------------------------------------------------------

your employment (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change in control or any person affiliated with the Company or such person)
(collectively with the Severance Payments, “Total Payments”) would not be
deductible (in whole or part) as a result of section 280G of the Code by the
Company, an affiliate or other person making such payment or providing such
benefit and (ii) the net amount retained by you, after paying the excise tax
imposed by section 4999 of the Code and any federal, state and local income and
employment taxes on the Total Payments, would not exceed the net amount that
would have been retained by you after the reduction of the Severance Payments as
set forth below and the payment of any federal, state and local income and
employment taxes on the Total Payments as so reduced, the Severance Payments
shall be reduced until no portion of the Total Payments is not deductible, or
the Severance Payments are reduced to zero. For purposes of this limitation
(a) no portion of the Total Payments the receipt or enjoyment of which you shall
have effectively waived in writing prior to the date of payment of the Severance
Payments shall be taken into account, (b) no portion of the Total Payments shall
be taken into account which in the opinion of tax counsel selected by the
Company’s independent auditors and acceptable to you does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code,
(c) the Severance Payments shall be reduced only to the extent necessary so that
the Total Payments (other than those referred to in clauses (a) or (b)) in their
entirety constitute reasonable compensation for services actually rendered
within the meaning of section 280G(b)(4) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of the tax counsel
referred to in clause (b); and (d) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Company’s independent auditors in accordance with the principles of
sections 280G(d)(3) and (4) of the Code. For purposes of determining the income
taxes on the Total Payments, you shall be deemed to pay federal income tax at
the highest marginal rate of federal income taxation in the calendar year in
which the Total Payments are to be made and local income taxes at the highest
marginal rate of taxation in the state and locality of your residence on the
Date of Termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

6. Successors; Binding Agreement.

(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled to hereunder if you terminate your employment for Good Reason
following a change in control of the Company, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

Page 10



--------------------------------------------------------------------------------

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Florida, without giving effect to the conflicts of
law principles thereof. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law. The obligations of the
Company under Section 4 shall survive the expiration of the term of this
Agreement.

9. Validity. The invalidity or unenforceability or any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

11. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration conducted before a
panel of three arbitrators in

 

Page 11



--------------------------------------------------------------------------------

the State of Florida in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that you shall be entitled to
seek specific performance of your right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

12. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof, including the
Prior Agreement.

[Remainder of page intentionally left blank.]

 

Page 12



--------------------------------------------------------------------------------

13. Effective Date. This Agreement shall become effective as of the date set
forth above. If this letter sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter
which will then constitute our agreement on this subject.

 

Sincerely, TECO Energy, Inc. By:  

 

Name:   Clinton E. Childress Title:   Chief Human Resources Officer

 

Agreed to this 4th day of February, 2010.

 

Sandra W. Callahan

 

Page 13